PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,045,543
Issue Date: 2021 Jun 29
Application No. 15/564,166
Filing or 371(c) Date: 3 Oct 2017
Attorney Docket No. 113086-0611 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT FOR PATENT APPLICATION UNDER 37 C.F.R. § 1.705(B)” filed September 29, 2021, requesting that the Office correct the patent term adjustment (PTA) from 55 days to 83 days.  

The Office has redetermined the PTA to be 52 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).


RELEVANT PROCEDURAL HISTORY

On June 29, 2021, the Office determined that patentee was entitled to 55 days of PTA. 

On September 29, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), accompanied by the petition fee and a one (1) month extension of time under 37 CFR 1.136(a) seeking an adjustment of the determination to 83 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 52 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the applicant delay under 37 CFR 1.704.

 “A” Delay
 
Patentee and the Office are in agreement regarding the 375 days of “A” delay.

The Office finds that “A” delay includes the following period(s):
A period of 375 days under 37 CFR 1.703(a)(1), beginning December 7, 2018, the day after the date that is fourteen months after the date the application commenced the national stage and ending December 16, 2019, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed);
   
“B” Delay 
  
Patentee and the Office are in agreement regarding the 266 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between commencement of the national stage and issuance is 1363 days, which is the number of days beginning October 6, 2017, the date the application commenced the national stage, and ending June 29, 2021, the date of patent issuance.
 
The time consumed by continued examination is 0 days.  No request for continued examination was filed.

The number of days beginning on the commencement date (October 6, 2017) and ending on the date three years after the filing date (October 6, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the national stage commencement date and issuance (1363 days) is 1363 days, which exceeds three years (1097 days) by 266 days.  Therefore, the period of “B” delay is 266 days.  The 266-day period of “B” delay runs from October 7, 2020, the day after the date three years after the date the application commenced the national stage until June 29, 2021, the date the patent issued. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).
 
Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 589 days.  
The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 475 day period pursuant to 37 CFR 1.704(c)(13) for the failure to provide an application in condition for examination within eight months of the date on which the national stage commenced. On September 24, 2019, applicant provided an application in condition for examination, eight months and 475 days after the date the application commenced the national stage.

A 71 day period pursuant to 37 CFR 1.704(c)(8) for the submission of a supplemental reply or other paper (an Information Disclosure Statement (IDS)) on April 7, 2020, 71 days after the day after the date a reply was filed, January 27, 2020. The IDS was not expressly requested and was not accompanied by a statement in accordance with 37 CFR 1.704(d). 

A 28 day period for the submission of a reply to a final Office action on February 28, 2021, three months and 28 days after the day after the date the final Office action was mailed, pursuant to 37 CFR 1.704(b).

Patentee asserts that there should be no reduction because the reply filed February 28, 2021 was a supplemental reply under 37 CFR 1.116. Specifically, patentee asserts that the reply submitted January 21, 2021 was submitted under the After Final Consideration Pilot Program (ACFP) 2.0 and that the reply of February 28, 2021 was a “supplemental” reply that was expressly requested by the examiner within the meaning of 37 CFR 1.704(c)(8). Therefore, there should be no reduction in connection with the submission of the reply filed February 28, 2021. 

Patentee’s argument has been considered, but is not persuasive. The reply of February 28, 2021 was the reply to the final Office action mailed January 21, 2021 within the meaning of 37 CFR 1.704(b). The previously filed proposed reply filed January 21, 2021 was not a reply to the final Office action within the meaning of 37 CFR 1.113 and 1.116. 

The AFCP 2.0 program has no effect on the three month requirement set by § 1.704(b). While § 1.704(b) does not explicitly define "reply," that does not mean that any type of submission by the applicant, no matter how flimsy or superficial, necessarily qualifies as a "reply" for purposes of stopping accrual of applicant delay. Thus, some standard of compliance must be used, and the Patent Office already had longstanding regulatory standards in place for a complete and proper reply—one for replies to non-final Office actions (§ 1.111) and one for replies to final Office actions (§ 1.113). 

Section 1.113(a) sets forth limited ways for an applicant to properly respond to a final Office action. It provides that an applicant's "reply is limited to appeal in the case of rejection of any claim . . . or to amendment as specified in § 1.114 or § 1.116." It also , will not operate to relieve the application ... from its condition as subject to appeal or save the application from abandonment." Thus, the regulatory framework makes clear that for purposes of responding to a final Office action rejecting at least some of the claims, a proper "reply" must either comply with § 1.113(c) or § 1.114. As such, the 28 day period of reduction is warranted and will not be removed.

A 0 day period of reduction in connection with the corrected Notice of Allowability mailed March 30, 2021. The Office previously assessed a period of reduction of 12 days, from the filing of a request to correct or update the applicant under 37 CFR 1.46(c) on March 19, 2021 to the mailing date of the corrected Notice of Allowability mailed March 30, 2021. However, the Notice of Allowability states that it is mailed in response to the paper filed February 18, 2021, which was filed prior to the mailing of the Notice of Allowance and Fee(s) Due mailed March 4, 2021. As such, the corrected Notice of Allowability was not mailed in response to an amendment under 37 CFR 1.312 or other paper filed after the mailing of the Notice of Allowance. The 12 day period of reduction for application delay is removed and replaced with a 0 day period of reduction 

A 15 day period of reduction pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment under 37 CFR 1.312 or other paper filed after the mailing of a notice of allowance, other than a request for continued examination or a paper expressly requested by the Office, for the submission of the Rule 1.46 request filed March 19, 2020.1 The period of reduction begins the day after the date the notice of allowance was mailed or given and ends the date the amendment under 37 CFR 1.312 or other paper was filed.2 The Rule 1.46 request was not expressly requested by the Office and is not among the types of papers listed at MPEP § 2732 as papers which will not be considered a failure to engage in reasonable efforts to conclude processing or examination. Rather, this paper is most closely related to a request for a corrected filing receipt, which is a paper which will be considered a failure to engage in reasonable efforts to conclude processing or examination.  As such, entry of a 15 day period of reduction for applicant delay is warranted.

The applicant delay period is 589 (475+71+28+15) days.



OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
375 + 266 + 0 – 0 – 589 = 52 days

Patentee’s Calculation:

375 + 266 + 0 – 0 – 564 = 83 days

CONCLUSION

The Office affirms that patentee is entitled to fifty-two (52) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 375 + 266 + 0 – 0 – 588 = 52 days.  

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to fifty-two (52) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction 




    
        
            
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335, 341-42 (Jun. 16, 2020).
        2 Id.